                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Whitney Lee,

       Plaintiff,

               v.                                         Case No. 1:18cv726

Cynthia Hill, et al.,                                     Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on November 13, 2018 (Doc. 8).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 8) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 8) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

and except for plaintiff’s Eighth Amendment claims against defendants Smith and

Eulenburg, the remaining matters of the Complaint (Doc. 7) are DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 1915A(b)(1).

       IT IS SO ORDERED.

                                                        s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
